         Case 1:17-cr-00680-CM Document 195 Filed 05/31/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                      May 31, 2019

BY ECF
Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Michael Wright, 17 Cr. 680 (CM)

Dear Chief Judge McMahon:

        The Government respectfully requests, with the consent of defense counsel, that the Court
enter the attached restitution order in connection with the sentencing of defendant Michael Wright,
which occurred on March 7, 2019. At sentencing, pursuant to 18 U.S.C. § 3664(d)(5), the Court
deferred imposition of restitution until June 6, 2019. The parties have conferred, agree upon, and
respectfully request that the Court enter the proposed enclosed Order. 1

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                         By:       /s/
                                               Elisha J. Kobre/Brendan F. Quigley
                                               Assistant United States Attorneys
                                               (212) 637-2599 / 2190

cc: Alan Futerfas, Esq.




1
  Per paragraph 3 of the attached proposed order, the Government respectfully requests that the
Schedule of Victims be filed under seal except for the purposes set forth in the proposed order.
Accordingly, the Government will submit, contemporaneously with this public filing, under seal,
the proposed Schedule of Victims.
